NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CHARLTON OLIVER,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-1283
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 17, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Susan L. Barthle,
Judge.

Charlton Oliver, pro se.


PER CURIAM.

              Affirmed. See Moore v. State, 882 So. 2d 977 (Fla. 2004); Oliver v. State,

241 So. 3d 102 (Fla. 2d DCA 2017) (table decision); Carpenter v. State, 884 So. 2d 385

(Fla. 2d DCA 2004); Lane v. State, 981 So. 2d 596 (Fla. 1st DCA 2008); Williams v.

State, 907 So. 2d 1224 (Fla. 5th DCA 2005).



LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.